


110 HR 1656 IH: To amend title 5, United States Code, to permit access to

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1656
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mr. Poe (for himself
			 and Ms. Ginny Brown-Waite of Florida)
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend title 5, United States Code, to permit access to
		  databases maintained by the Federal Emergency Management Agency for purposes of
		  complying with sex offender registry and notification laws, and for other
		  purposes.
	
	
		1.Requirement for access to
			 FEMA databases to comply with sex offender registry and notification
			 lawsSection 552a(b) of title
			 5, United States Code, is amended—
			(1)by striking
			 or at the end of paragraph (11);
			(2)by
			 striking the period at the end of paragraph (12) and inserting ;
			 or; and
			(3)by adding at the
			 end the following new paragraph:
				
					(13) disclosure
				of a record contained in a system of records maintained by the Federal
				Emergency Management Agency on assistance provided to individuals in connection
				with a major disaster or emergency, for purposes of disclosure to another
				agency or to an instrumentality of any governmental jurisdiction within or
				under the control of the United States for purposes of complying with a Federal
				or State sex offender registry or notification
				law.
					.
			2.Disclosure of records
			 maintained by nongovernmental organizations providing evacuation
			 assistanceTitle III of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121
			 et seq.) is amended by adding at the end the following:
			
				327.Disclosure of
				records maintained by nongovernmental organizations providing evacuation
				assistance
					(a)In
				generalAs a condition of receipt of Federal funds under this Act
				for services related to evacuating individuals from an area in response to a
				hazard or threat of a hazard, a nongovernmental organization shall provide
				assurances satisfactory to the President that the organization will disclose to
				a jurisdiction, upon written request, records maintained by the organization in
				connection with such services if the purpose of the disclosure is to permit the
				jurisdiction to comply with a Federal or State sex offender registry or
				notification law.
					(b)Liability
				protectionNotwithstanding any other provision of law, no
				organization or any employee thereof disclosing a record to a jurisdiction
				pursuant to an assurance made under subsection (a) shall be held, by reason of
				making the disclosure, to be liable in damages under any law of the United
				States or of any State (or political subdivision thereof) unless the
				information disclosed is false and the person providing the information knew
				that the information was
				false.
					.
		
